IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-16-00381-CR

EARNEST DEMARK FRAZIER, JR.,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                                From the 77th District Court
                                 Limestone County, Texas
                                  Trial Court No. 12331-A


                               MEMORANDUM OPINION


         Appellant Earnest Demark Frazier, Jr., has filed a notice of appeal from the trial

court’s judgment of conviction against him for indecency with a child by exposure. The

trial court’s certification of defendant’s right of appeal indicates that Frazier waived his

right of appeal and that this “is a plea-bargain case, and the defendant has NO right of

appeal.” This appeal is therefore dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez v. State,


1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals … must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”); Davis

v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 23, 2016
Do not publish
[CR25]




petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).
Frazier v. State                                                                                    Page 2